972 So.2d 1067 (2008)
Roland CARLISLE, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-3272.
District Court of Appeal of Florida, First District.
January 24, 2008.
Michael Rayne of the Law Office of Michael Rayne, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is, granted. Petitioner shall be allowed a belated appeal from the January 22, 2007, judgment and sentence in Bay County Circuit Court case number XXXX-XXXX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint *1068 counsel to represent petitioner on appeal.
VAN NORTWICK, PADOVANO, and ROBERTS, JJ., concur.